TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-14-00676-CR



                             Angelita Rodriguez Pacheco, Appellant

                                                   v.

                                    The State of Texas, Appellee


    FROM THE DISTRICT COURT OF BURNET COUNTY, 424TH JUDICIAL DISTRICT
            NO. 41988, HONORABLE DAN H. MILLS, JUDGE PRESIDING



                                               ORDER


PER CURIAM

                Appellant’s brief was originally due February 19, 2015. On counsel’s motions, the

time for filing was extended to June 19. On June 15, appellant’s counsel filed his third motion for

extension of time to file a brief, requesting an additional 30 days.

                We grant the motion and caution counsel that no further extensions will be granted.

We order counsel for appellant to file a brief no later than July 20, 2015. Failure to comply with this

order will result in the referral of this case to the trial court for a hearing under Rule 38.8(b) of the

Texas Rules of Appellate Procedure.

                It is ordered June 18, 2015.



Before Justices Puryear, Pemberton, and Bourland

Do Not Publish